Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Election/Restriction
  Applicant's election without traverse of a blend of an alcohol ethoxylate emulsifier and an alkyl glyceride emulsifier (claims 11 and 20) and ornamental plant (claims 1 and 21) in the reply filed on March 3, 2021 is acknowledged. 
	
Status of Claims
	Claims 1-21 are pending in the application. Claims 10,15,16,17, and 19 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-9,11-14,18,20 and 21 have been examined to the extent they read on the elected subject matter of record.


Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 05/22/2020 is a continuation of 16323195, filed 02/04/2019 which is a national stage entry of PCT/CA2017/050843 with an international Filing Date of 07/11/2017 claims foreign priority to Canadian Application 2938096 , filed 08/04/2016.

Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9,11-14,18,20 and 21 are rejected under 35 USC 103 as being obvious over Fefer (US20050261379, corresponding to CA 2472806 which was cited in Applicants’ IDS dated 7/30/20) in view of Frisch et al. (US5869423), Fefer 2 (US20080085832) and Perry et al. (US20140378308).


Applicant’s Invention

Applicant claims an oil-in-water emulsion composition comprising: a paraffinic oil; an emulsifier; 0.01% to 0.1% by weight of a stabilizer selected from the group consisting of benzoic acid, a benzoic acid salt, 2-aminobenzoate, 3-aminobenzoate, 4-aminobenzoate, a paraben, and mixtures of two or more thereof, and water, wherein the oil-in-water emulsion composition does not cause increased phytotoxicity compared to an identically formulated oil-in-water emulsion composition lacking the stabilizer, following application of the oil-in-water emulsion composition to a plant.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

Fefer teaches a paraffinic spray oil and a method of using the spray oil for controlling turfgrass pests. The spray oil comprises paraffinic oil and an emulsifier which is formulated as an oil-in-water (O/W) emulsion for use. Fefer teaches that their O/W emulsions are formed by admixing water with a paraffinic oil-emulsifier concentrate (see paragraph [0032]).  .  Exemplary emulsifiers include alkyl phenol 
ethoxylates, nonylphenolethyoxylate, dodecylphenolethoxylates, and ethoxylated 
alcohol/glycerol oleate mixtures, or combinations thereof ([0014],[0028]).  In particular, the concentrate is diluted in water to provide a final paraffinic oil content of ranging from about 1% to 50% by weight paraffinic oil at about 1-50% by weight, and the paraffinic oil and emulsifier are present in a weight ratio ranging from about 95:5 to about 99.95:0.05 (which encompasses the claimed amounts and ranges).  The paraffin content of the paraffinic oil in Fefer is at least about 80%, more preferably at least about 90%, and 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Fefer is that Fefer does not explicitly recite an O/W emulsion composition comprising about 0.01% to about 0.1% by weight of a stabilizer selected from the group consisting of a benzoic acid, a benzoic acid salt, a benzoic acid derivative, a paraben, and mixtures of two or more thereof .  However, Frisch et al. teach agrochemical substances including O/W emulsions used for plant protection. Frisch et al. teach the inclusion of preservatives such as benzoic acid in their O/W emulsions in amounts between 0.01 and 1% by weight (see column 5, lines 63-65).  The O/W emulsions of Frisch et al. can be applied either as prepared or after dilution beforehand. The O/W emulsions of Frisch et al. showed excellent insecticide activity with no phytotoxicity, especially in relation to dwarf beans, field beans, tomatoes, cucumbers, wild apple stock and vines (see column 6, lines 22-35). The O/W emulsions of Frisch et al. are also stable under the conditions prevailing in practice. On long-term storage the emulsions of Frisch et al. remain 
        A second difference between the invention of the instant application and that of Fefer is that Fefer does not explicitly recite the use of synthetic isoparaffins.  However, Fefer 2 teaches herbicide compositions available as a concentrate for dilution with water or a ready-to-use oil-in-water emulsion which are non-phytotoxic to turfgrass and effective for other types of plants (see Abstract and paragraphs [0007] – [0017]).  Fefer 2 teaches that their effective herbicide oil-in-water emulsions utilize paraffinic or isoparaffinic oils (see paragraph [0025]).
    A third difference between the invention of the instant application and that of Fefer is that Fefer does not explicitly recite treating ornamental plants.  However, Perry et al. teach the protection of plants with minimal phytotoxicity using compositions comprising herbicides and/or pesticides on turfgrass, deciduous trees, shrubs, nut plants, flowering plants, or houseplants (see paragraphs [0037 to [0039]).  


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


It would have been prima facie obvious to one of ordinary skill in the art at the time  the invention was filed to combine the teachings Fanara et al. and Fefer to arrive 

     It would have been prima facie obvious to one of ordinary skill in the art at the time  the invention was filed to combine the teachings Fanara et al. and Fefer2 to arrive an oil-in-water emulsion comprising an isoparaffinic oil.  Based on the teachings of Fefer 2, it would have been obvious to one of ordinary level of skill in the art at the time of filing to include N65DW as an isoparaffinic oil in the oil-in-water emulsions of Fefer, with a reasonable expectation that the resulting oil-in-water emulsion would be non-phytotoxic to turfgrass and other plants.

    	
prima facie obvious to one of ordinary skill in the art at the time  the invention was filed to combine the teachings Fanara et al. and Perry et al.  to arrive an oil-in-water emulsion used to treat ornamental plants. Because Perry et al. suggest that plant protectants effective on turfgrass are also effective on plants such as deciduous trees, shrubs, nut plants, flowering plants, or houseplants, one of ordinary level of skill in the art would have had a reasonable expectation that the O/W emulsions effective in protecting turfgrass of the cited art of record mentioned above (see Fefer, Frisch et al., and Fefer 2) would also be effective as plant protectants upon application to deciduous trees, shrubs, nut plants, flowering plants, or houseplants with minimal phytotoxicity.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).















Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617




	/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617